Exhibit 10.1

Execution Version

SUBLEASE

THIS SUBLEASE is made as of the 20th day of February 2007, between Global 360,
Inc., a Texas corporation, having an office at 2911 Turtle Creek Blvd., Dallas,
Texas 75219, hereinafter called “Sublandlord” and Avici Systems, Inc., a
Delaware corporation, having and office at 101 Billerica Ave. Building 2. N.
Billerica, MA 01824, hereinafter called ‘Subtenant”

WITNESSETH:

WHEREAS, by a certain Lease dated as of March 10, 1998 as amended by a certain
First Amendment to Lease dated February 10, 1999, as further amended by a
certain Second Amendment to Lease dated as of March 17, 2000, as partially
assigned to Sublandlord by a certain Consent to Assignment dated September 1,
2000 (hereinafter collectively called the “Prime Lease”), Sublandlord leases
from CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM, a public entity created
pursuant to the laws of the State of California, having offices at c/o CB
Richard Ellis Investors, LLC. 865 South Figueroa Street, 35th Floor, Los
Angeles, CA 90017 (the “Prime Landlord”), approximately 56,520 Rentable Square
Feet of space (the “Prime Premises”) at the building which initially was located
at 290 Concord Road and now is known as 296 Concord Road in Billerica,
Massachusetts (herein called the “Building”). A copy of the Prime Lease is
attached hereto as EXHIBIT “A” and made a part hereof, and

WHEREAS, Subtenant desires to sublease certain portions of the Prime Premises
from Sublandlord; and

WHEREAS, any capitalized terms used in this Sublease which are not otherwise
defined herein shall have the same meaning ascribed to such terms in the Prime
Lease.

NOW, THEREFORE, for and in consideration of the foregoing and for all other good
and valuable consideration and of the mutual agreements hereinafter set forth,
the receipt and sufficiency of which are hereby acknowledged, Sublandlord and
Subtenant stipulate, covenant and agree as follows:

1. PREMISES. Sublandlord does hereby sublease to Subtenant a portion of the
Prime Premises within the Building consisting of approximately nine thousand
(9,000) Rentable Square Feet area on the third (3rd) floor (the “Initial
Premises”) which is half of the 18,000 Rentable Square Feet on the third floor
of the Building leased by Sublandlord under the Prime Lease and is outlined on
EXHIBIT “B” attached hereto and made a part hereof for the period from the
Commencement Date (hereinafter defined) through August 1, 2007 and the entirety
of said 18,000 Rentable Square Feet on the third floor of the Building (the
“Premises”; with the second 9,000 rentable square feet being sometimes
hereinafter referred to as the “Expansion Premises” from August 1, 2007 (or such
later date as the remaining 9,000 rentable square feet are delivered to
Subtenant free and clear



--------------------------------------------------------------------------------

of all other tenants and occupants and in the same condition a Subtenant’s last
inspection thereof, reasonable wear excepted) through December 31, 2008. In
addition, subject to the provisions of this Sublease and the Prime Lease.
Subtenant shall have the right in common with Sublandlord and others lawfully
entitled thereto, to use of the common lobbies, restrooms, corridors, stairways,
elevators, walkways, parking areas, roadways, cafeteria and the Building Fitness
Center serving the Property.

2. TERM. The term of this Sublease shall commence on the later to occur of:
(a) March 1, 2007; or (b) such later date upon which Sublandlord delivers to
Subtenant: (i) the Initial Premises, in the same condition as existing on the
date of Subtenant’s last inspection thereof, reasonable wear expected and in the
condition required by Section 6 below, and free and clear of all other tenants
and occupants; and (ii) all appropriate documentation, including, without
limitation, the written consent to this Sublease by Prime Landlord on terms
reasonably acceptable to Subtenant (the “Commencement Date”) and expire on
December 31, 2008 (the “Expiration Date”), unless sooner terminated in
accordance with the terms set forth herein

If for any reason, other than Subtenant’s bad faith, the Commencement Date has
not occurred on or before March 14, 2007, then Subtenant may terminate this
Sublease at any time thereafter, whereupon all obligations of Subtenant shall
terminate and expire, and any security deposit given to Sublandlord hereunder
(if any) shall be promptly returned to Subtenant.

3. USES. Subtenant may use and occupy the Premises for all lawful business and
commercial purposes, but subject, however, expressly to the Permitted Uses and
all such limitations imposed on such Permitted Uses by the terms of the Prime
Lease.

4. RENT. Subject to the terms of Sections 6 and 17 herein, and beginning on the
Commencement Date, Subtenant shall pay Sublandlord annual base rent (the “Base
Rent”) at the rate of FOURTEEN DOLLARS (14.00) per RSF in advance on the first
day of each month. Rent for any portion of a month shall be prorated on a thirty
(30) day basis. Rent payments will be delivered to Sublandlord’s office located
at 2911 Turtle Creek Blvd, Dallas, Texas 75219, Attention: Director of Finance,
or such other place as Sublandlord may designate by written notice given to
Subtenant at least thirty (30) days in advance of any applicable due date.
Monthly installments of Base Rent for the Initial Premises shall be in the
amount of $10,500.00. From and after the date the Expansion Premises is
delivered to Subtenant in the same condition as its last inspection thereof.
Reasonable wear excepted and in compliance with the terms contained in Section 6
below, and free of all other tenants and occupants, monthly installments of Base
Rent for the entire Premises shall be in the amount of $21,000.00.
Notwithstanding the foregoing. Subtenant shall not be required to pay Base Rent
for the Expansion Premises until the earlier to occur of: (i) the date Subtenant
makes use of a substantial portion of the Expansion Premises for its business
purposes (as opposed to preparations for the same): or (ii) August 1, 2007.

 

- 2 -



--------------------------------------------------------------------------------

5. ADDITIONAL RENT. The Subtenant shall pay as Additional Rent Subtenant’s
pro-rata share (based on the Rentable Square Feet of the Premises then occupied
by Subtenant versus the Rentable Square Feet of the Prime Premises) of:

(i) the amount (if any) by which Sublandlord is required to pay Prime Landlord
for regularly provided office cleaning services (as a component of Operating
Expenses pursuant to Article IX of the Prime Lease) for each calendar year
during the term of this Sublease in excess of the amount which Sublandlord is
required to pay Prime Landlord for such regularly provided office cleaning
services during calendar year 2006: and

(ii) the amount (if any) by which Sublandlord is required to pay Prime Landlord
for electrical power pursuant to Section 7.5 of the Prime Lease for any calendar
year during the term of this Sublease in excess of the amount which Sublandlord
is required to pay Prime Landlord for said electrical power during calendar year
2006

Notwithstanding the foregoing, the Additional Rent computed under this Section 5
shall be prorated for any partial calendar year at the beginning or end of the
term of this Sublease.

The Subtenant shall pay to Sublandlord such Additional Rent within thirty
(30) days after written notice from Sublandlord that it is due. Upon request of
Sublandlord, Subtenant shall make monthly payments of Additional Rent on the
first day of each month equal to one-twelfth (1/12) of the amount of such
Additional Rent last paid by Subtenant or as reasonably projected by Sublandlord
to be due from Subtenant, with a final accounting and payment for each tax and
operating period to be made within thirty (30) days after written notice from
Sublandlord of the exact amount of such Additional Rent. In the event Taxes on
the Premises, based upon which Subtenant shall have paid Additional Rent, are
subsequently reduced or abated, Subtenant shall be entitled to receive a rebate
of its pro-rata share of the amount abated, provided that the amount of the
rebate allocable to Subtenant shall in no event exceed the amount of Additional
Rent paid by Subtenant for such fiscal year on account of such real estate taxes
under this Section 5, and further provided the rebate allocable to Subtenant
shall be reduced by Subtenant’s pro rata share of the costs charged by Landlord
of obtaining such reduction or abatement. In addition, if Subtenant requests
that any non-standard services provided by Prime Landlord to Subtenant or the
Premises in accordance with Section 3.3 of the Prime Lease, Subtenant shall
negotiate directly with Prime Landlord for all such non-standard services and
billing procedures, and Subtenant shall pay Prime Landlord directly for all such
non-standard services. Sublandlord shall assist Subtenant with such negotiations
and shall obtain such non-standard services in its name if Prime Landlord will
not provide such non-standard services directly to Subtenant. In such event,
Subtenant shall reimburse Sublandlord for the actual costs of such non-standard
services within thirty (30) days of billing therefore by Sublandlord.

6. PREPARATION FOR OCCUPANCY. As of the date on which Prime Landlord grants its
written consent to this Sublease on terms reasonably acceptable to Subtenant

 

- 3 -



--------------------------------------------------------------------------------

and each portion of the Premises is delivered to Subtenant in the condition
required hereunder free of all other tenants and occupants (each, an “Occupancy
Date”), Subtenant shall accept such portion of the Premises in its then “as is”
condition, except that all portions of the Premises shall be delivered in “broom
clean condition” and all light bulbs and any damaged or unsightly ceiling tiles
will be replaced. Additionally, Sublandlord will allow Subtenant access to the
Expansion Premises beginning on June 1, 2007 for the purpose of installing
telephone and communication systems, related cabling, moving furniture and
equipment, and other personal property, or making any other improvements that
Subtenant requires in connection with its use of the Expansion Premises. Without
limiting the foregoing, Sublandlord and Prime Landlord each hereby approve the
proposed improvements described in Exhibit C hereto, which Subtenant may
undertake without any further consent or approval.

7. Incorporation of Prime Lease.

(a) Subordination to Prime Lease. This Sublease is subject and subordinate to
the Prime Lease. Except as otherwise specifically provided herein or as may be
inconsistent with the terms hereof, or where the context clearly requires
otherwise, all of the terms, covenants and conditions with which Sublandlord is
bound to comply under the Prime Lease shall, to the extent only that they apply
to the Premises, be binding upon Subtenant, and all of the obligations of Prime
Landlord set forth in the Prime Lease shall, to the extent that they apply to
the Premises, more to Subtenant’s benefit. In the case of any breach of this
Sublease by Subtenant or Sublandlord, Sublandlord and Subtenant shall have all
the rights against the other as would be available to the Prime Landlord against
Sublandlord and Sublandlord against the Prime Landlord, respectively, under the
Prime Lease if such breach of the Prime Lease were by the Sublandlord or the
Prime Landlord. Except as otherwise specifically provided herein or as may be
inconsistent with the terms hereof, or where the context clearly requires
otherwise, it is the intention of the parties that, except as otherwise provided
in this Sublease, the relationship between Sublandlord and Subtenant shall be
governed by the language of the various articles of the Prime Lease, which are
incorporated herein by reference as if they were typed out in this Sublease in
full, and for that purpose the words “Landlord”, “Tenant” and “Lease” as used in
the Prime Lease, shall read, respectively, “Sublandlord”, “Subtenant” and
Sublease”.

(b) Deletions; Modifications. For the purposes of this Sublease, the following
provisions of the Prime Lease are hereby deleted or modified as follows:

Delete the following sections:

Section 1.3 “Definitions” delete the definitions of: “Additional Costs”;
“Alternate Premises Excess Rent”, “Building Tight Date”; “Bull HN”; “Development
Plan”; “ESI 1998 Holdover Damages”; “ESI Premises”; “ESI Sublease”; “ESI Late
Delivery Holdover Damages”, “Excess Space”; “Expansion Space”; “Extension Term”;
“Fair Market Value”; “First

 

- 4 -



--------------------------------------------------------------------------------

Extension”; “Landlord delay”; “Landlord’s Architect”; “Landlord’s Termination
Indemnity Period”; “Landlord’s Assigned Warranties”; “Landlord’s Contractor”;
“Second Extension”; “Storage Space”; “Target Building Tight Date”; “Target
delivery Date”; “Tenant Delay”; “Tenant Termination Indemnity Period”; and
“Tenant’s Plans”;

Section 2.2 “Appurtenant Rights and Reservations” delete the last sentence of
Section 2.2.1 relating to exclusive use of the elevator or elevators. Also
delete all of Section 2.2.3;

Article IV “Construction of Premises and Commencement Date” delete in its
entirely;

Section 10.3.7 “Self-Insure” delete in its entirely;

Article XIV “Tenant’s Rights to Expansion Space” delete in its entirely;

Article XV “Right of First Offer Space in Existing Building” delete in its
entirely;

Article XVI “Option to Extend” delete in its entirely; however, if Sublandlord
extends the term of the Prime Lease, it shall offer to extend the term of this
Sublease for a pro rate rental rate based on Subtenant’s square footage.

Article XVII “Additional Rights of Tenant” delete in its entirely;

Article XIX “Holdover by ESI and Lease Binding Date” delete in its entirely;

Exhibit BA “Brokerage Agreement” delete in its entirety.

Exhibit BB “Landlord’s Construction of Base Building” delete in its entirety;

Exhibit CD “Covenants Relating to Tenants’s Communications Dish” delete in its
entirety;

Exhibit CG “Form of Completion Guarantee” delete in its entirety;

Exhibit FM “Determination of Fair Market Value” delete in its entirety;

 

- 5 -



--------------------------------------------------------------------------------

Exhibit LW “Form of Assignment of Landlord’s Warranties” delete in its entirety;
and

Exhibit SP “Tenant’s Signage Plan” delete in its entirety

Modify the following sections:

Section 1.3 “Definitions” modify the definitions of: “Basic Rent” in accordance
with the terms of Paragraph 4 herein; “Broker” in accordance with the terms of
Paragraph 17 herein; “Commencement Date in accordance with the terms of
Paragraph 2 herein; “Premises” in accordance with the terms of Paragraph 1
herein; “Rentable Square Feet” in accordance with the terms of Paragraph 1
herein; and “Tenant’s Proportionate Share” in accordance with the terms of
Paragraph 5 herein;

Section 2.2. “Appurtenant Rights and Reservations” modify Section 2.2.2 to
provide that, to the maximum extent provided by law, any use of the Building
Fitness Center by Subtenant or its employees, agents or others claiming by or
through Subtenant, shall be entirely at the risk of Subtenant and/or such person
and Sublandlord and Prime Landlord shall have absolutely no responsibility,
liability or obligation for any loss, damage, injury, death, expense or
otherwise with respect to any such use of the Building Fitness Center by
Subtenant or its employees, agents or others claiming by or through Subtenant.
Such use of the Building Fitness Center shall be in strict accordance with the
terms of the Prime Lease and any and all rules and regulations promulgated by
Prime Landlord with respect to such Building Fitness Center.

Section 3.2 “Basic Rent” modify Section 3.2.1 in accordance with the terms of
Paragraph 4 herein;

Section 5.2 “Installations and Alterations by Tenant” modify Section 5.2.1 such
that the Section reads as follows:

“Subtenant shall make no alterations, additions, or improvements in or to the
Premises (collectively, “Subtenant Alterations”) without obtaining Prime
Landlord’s and Sublandlord’s prior written consent in each instance, which
consents both Prime Landlord and Sublandlord agree shall not be unreasonably
withheld, conditioned or delayed; provided, however, that Subtenant Alterations
costing less than ten thousand dollars ($10,000.00) in the aggregate may be
undertaken by Subtenant without Sublandlord’s or Prime Landlord’s prior consent,
but Subtenant shall nonetheless give written notice a minimum of ten (10) days
prior to undertaking any such Subtenant Alterations and all such Subtenant
Alterations shall be conducted in accordance with all further requirements of
this

 

- 6 -



--------------------------------------------------------------------------------

Section 5.2. In no event shall Subtenant make any Subtenant Alterations which
alter structural elements of the Building or alter any elements or systems
included in the Base Building. All Subtenant Alterations shall (i) be in
accordance with plans and/or specifications sufficient to describe the nature
and scope of proposed Subtenant Alterations as reasonably approved by Prime
Landlord and Sublandlord, (ii) be made only in accordance with the standards and
procedures set forth in Exhibit TA attached to the Prime Lease, (iii) be made at
Subtenant’s sole expense and at such times and in such manner as Prime Landlord
and Sublandlord may from time to time reasonably designate and (iv) upon the
expiration or earlier termination of the term of this Sublease, to the extent
specified by Prime Landlord and/or Sublandlord, become part of the Premises and
the property of Prime Landlord and/or Sublandlord”;

Section 6.1 “Prohibition” modify Section 6.1 in accordance with the terms of
Paragraph 10 herein;

Section 17.3 “Parking” modify Section 17.3 in accordance with the terms of
Paragraph 14 herein;

Section 18.12 “Notices” modify Section 18.12 in accordance with the terms of
Paragraph 9 herein;

Section 18.22 “Brokers” modify Section 18.22 in accordance with the terms of
Paragraph 17 herein.

(c) Additional Subordination Provisions. Section 18.15 of the Prime Lease
entitled “Rights of Mortgage Holders” is hereby further amended to provide that
no further SNDA (as such term is defined in Section 18.15.1 of the Prime Lease)
will be granted to Subtenant. Sublanlord represents and warrants to Subtenant
that, to the best of Sublandlord’s knowledge, it has received an SNDA from all
current mortgagees and ground lessors of the Property and will use reasonable
efforts to enforce the provisions of Section 18.5.1 of the Prime Lease requiring
the Prime Landlord to provide an SNDA from all future mortgagees and ground
lessors of the Property.

(d) Amendment, Modification of Prime Lease. Sublandlord shall not terminate,
amend or modify the Prime Lease, or consent to any of the foregoing, to the
extent that any such action would affect the Premises or the terms on conditions
applicable thereto, without the prior written consent of Subtenant which consent
will not be unreasonably withheld, conditioned or delayed so long as none of
Subtenant’s rights hereunder are diminished or adversely affected. Upon the
termination or threatened termination of the Prime Lease for any reason
whatsoever, Sublandlord shall immediately notify Subtenant. Further, Sublandlord
shall promptly provide Subtenant with copies of all notices of default or any
other notice that could reasonably be expected to affect the

 

- 7 -



--------------------------------------------------------------------------------

Premises or Subtenant’s rights therefore that Sublandlord delivers to, or
receivers from. Prime Landlord under the Prime Lease. Sublandford shall
indemnify and hold Subtenant harmless from and against any and all claims,
liabilities, losses, damage, demands, expenses (including, without limitation,
reasonable attorney’s fees), actions and causes of action of any kind of
whatsoever by reason of any breach or default on the part of Sublandlord, in its
capacity as tenant under the Prime Lease, under the Prime Lease by reason of
which the Prime Lease may be terminated or forfeited.

(e) Representation Regarding Prime Lease. Sublandlord represents to Subtenant
that the copy of the Prime Lease attached hereto as EXHIBIT “A” is a true and
complete copy of the Prime Lease (expect for certain ministerial amendments
which Sublandlord represents and warrants to Subtenant will not have any affect
upon Subtenant’s rights under this Sublease), that the Prime Lease is in full
force and effect, that the Sublandlord, in its capacity as tenant under the
Prime Lease, has not received a notice of default or a notice of termination
under the Prime Lease, and that Sublandlord is notice of default or a notice of
termination under the Prime Lease, and that Sublandlor is not aware of any
default by Prime Landlord or Sublandlor, in its capacity as tenant thereunder,
under the Prime Lease, nor is Sublandlord aware of any state of fact or
condition that, with the passage of time and/or giving of notice, could
constitute a default by either party to the Prime Lease.

8. Quiet Enjoyment; Adherence to Prime Lease.

(a) Quiet Enjoyment. Sublandlord covenants and agrees with Subtenant that upon
Subtenant paying the rent and addition rent reserved in this Sublease and
observing and performing all of the other obligations, terms, covenants and
conditions of this Sublease or Subtenant’s part to be observed and performed,
Subtenant may peaceably and quietly enjoy the Premises during the term;
provided, however, that, subject to the provisions of Section 7(e) above, this
Sublease shall automatically terminate upon termination of the Prime Lease and
Subtenant shall have no claim against Sublandlord unless such termination was
caused by the default of Sublandlord in the performance of its obligations under
the Prime Lease which have not been assumed by Subtenant hereunder.

(b) Adherence to Prime Lease. Each party to this Sublease will fully and
faithfully perform its obligations under the Prime Lease (in the case of
Subtenant shall be as such terms are applicable to the Premises subleased
herein), and shall indemnify and save the other harmless from any loss, cost,
liability, damage or expense (including, without limitation, reasonable
attorneys’ fees) that such party may suffer on account of default by either
party in performing its respective obligations under the Prime Lease or allowing
a “Default of Tenant” (as defined in such Prime Lease) to exist thereunder.

(9). NOTICES. Any notice, demand or request under this Sublease shall be an
writing and shall be considered properly delivered when addresses as hereinafter
provided and delivered by registered or certified mail (return receipt
requested) which is deposited in the United States general or branch post office
or delivered by private express mail service. Any notice, demand or request by
Subtenant to Sublandlord shall be addressed to Sublandlord at the following
address:

Global 360, Inc.

2911 Turtle Creek Blvd.

Dallas, Texas 75219-6223

Attention: Director of Finance

Copy to General Counsel

 

- 8 -



--------------------------------------------------------------------------------

Before and after the Commencement Date, any notice demand or request by
Sublandlord to Subtenant shall be addressed to Subtenant at the following
address until otherwise directed in writing by Subtenant:

101 Billerica Ave.

Building 2

N. Billerica, MA

Attention: William Stewart, Chief Financial Officer

Copy to: General Counsel

With a copy to:

Choate, Hall & Stewart, LLP

Two International Place

Boston, Massachusetts 02110

Attention: John Meltaus, Esq.

10. ASSIGNMENT AND SUBLETTING. Subtenant aggress that it shall not assign,
mortgage, transfer, pledge or encumber its interest in this Sublease, in whole
or in part, or sublet or permit the subletting of the Premises, or permit the
Premises or any part thereof to be occupied or used by any person or entity
other than Subtenant, in each case without first obtaining the prior written
consent of Sublandlord, which consent Sublandlord will not unreasonably
withheld, conditioned or delayed. No such assignment or sublease shall operate
to release Subtenant from its obligations under this Sublease. Failure of
Sublandlord to obtain the consent of Prime Landlord, if required, shall be a
reasonable and conclusive basis for withholding consent. Notwithstanding the
foregoing, without Sublandlord’s prior written consent (but with prior notice to
Sublandlord and Prime Landlord), Subtenant shall have the right to assign this
Sublease or sublet the Premises or any portion thereof to any successor of
Subtenant resulting from a merger or consolidation of Subtenant and to any
entity under common control of Subtenant (or any successor to Subtenant due to a
sale of its business). Prime Landlord hereby consents to the foregoing provision
and agrees that such assignments and subletting shall not require Prime
Landlord’s prior written consent.

11. PRIME LANDLORD’S RESPONSIBILITES. Subtenant recognizes that Sublandlord is
not in position to furnish the services set forth in the Prime Lease, obtain

 

- 9 -



--------------------------------------------------------------------------------

an agreement of non-disturbance or to perform certain other obligations which
are not within the control of Sublandlord, such as, without limitation, certain
maintenance, repairs and replacements to the Building and the Premises, certain
compliance with laws, and restoration of the Premises and the Building after
casualty or condemnation, all to the extent that these are Prime Landlord’s
obligations under the Prime Lease. Therefore, notwithstanding anything to the
contrary contained in this Sublease, Subtenant agrees that Subtenant shall look
solely to Prime Landlord to furnish all services and to perform all obligations
agreed upon by Prime Landlord under the Lease to furnish and perform.
Sublandlord shall not be liable to Subtenant or be deemed in default hereunder
for failure of Prime Landlord to furnish or perform the same. However, whenever
under the terms of the Prime Lease, Prime Landlord shall be obligated to perform
or make any repair or replacement or provide a service or amenity and shall fail
to perform such of its Prime Lease obligations pertaining to the Premises.
Sublandlord shall use its reasonable efforts to compel performance of such by
Prime Landlord (in its own name, if necessary) and Subtenant may, at its option,
enforce performance thereof it and to the extent authorized by the terms of the
Prime Lease, and Sublandlord shall cooperate with Subtenant in such enforcement.
Notwithsanding anything herein to the contrary, this Sublease is subject to the
Prime Landlord’s approval and consent hereto Sublandlord shall use deligent
effort to deliver to Subtenant by March 1, 2007 a Consent to Sublease by the
Prime Landlord which document shall be reasonably acceptable to Subtenant and
will specify Subtenant’s rights in the Premises in the event of default by
Sublandlord or Prime Landlord.

12. CASUALTY AND CONDEMNATION. Article XII, entitled “Fire, Eminent Domain,
Etc.” of the Prime Lease is modified to provide that if by operation of this
article, the Prime Lease is not terminated and continues in full force and
effect, this Sublease shall not be terminated but shall also continue in full
force and effect, except that until the Premises are restored in accordance with
this article, there shall be a proportionate abatement of Base Rent and all
Additional Rent payable hereunder to the extent of damage to the Premises;
provided; however, that such abatement shall in no event exceed the abatement
granted to Sublandlord under the Prime Lease for the Premises and, provided
further, that no compensation or claim or reduction will be allowed or paid by
Sublandlord by reason of inconvenience annoyance or injury to Subtenant’s
business arising from the necessity of effecting repairs to the Premises or any
portion of the Building, whether such repairs are required by operation of this
article or any other provision of the Prime Lease.

13. SIGNAGE. Subtenant shall be entitled to maintain, at its sole cost and
expense, subject to compliance with all Legal Requirements and subject to the
prior approval of both Prime Landlord and Sublandlord as to size, design and
location thereof which approval both Prime Landlord and Sublandlord agree shall
not be unreasonably withheld, conditioned or delayed the following signage;
(a) on a shared exterior monument at the main entrance to the Building; (b) to
replace Sublandlord on the existing exclusive exterior sign located adjacent to
the Building; (e) on a Building directory of tenants in the main lobby of the
Building; and (d) at Subtenant’s entry to the Premises. All of such

 

- 10 -



--------------------------------------------------------------------------------

signage shall be maintained and repaired by Subtenant, at Subtenant’s expense,
in first class condition and shall be removed by Subtenant, at Subtenant’s
expense, upon the expiration or earlier termination of the term of this
Sublease. Further, Sublandlord hereby assigns to Subtenant, as of the
Commencement Date, such rights of use (if any) Sublandlord may have to the
“Building Signage”, as that term is defined in Section 17.1.2(b) of the Prime
Lease; any rights hereby transferred to Subtenant are at all times subject to
the terms of the Prime Lease and the approval of the Prime Landlord, not to be
unreasonably withheld, conditioned or delayed.

14. PARKING. Throughout the term of this Sublease, Subtenant shall have the
right to use in common with others the parking facilities on the Land on a
nonexclusive basis at a ratio equal to no less than three one half (3.5) parking
spaces for every 1,000 Rentable Square Feet of Premises demised to Subtenant
pursuant; to this Sublease (up to a maximum of one hundred twelve [112] parking
space)

15. SECURITY DEPOSIT.

(a) DEFINED. Subtenant will pay on the execution and delivery of this Sublease
the sum of FORTY TWO THOUSAND AND 00/100 DOLLARS ($42,000.00), to be paid in
cash delivered to Sublandlord (the “Security”)

(b) Terms Governing Security. The Security shall be held as security for the
full and faithful performance of the terms, covenants and conditions of this
Sublease on Subtenant’s part to be performed or observed, including but not
limited to payment of rent and additional rent in default or for any other sum
which Sublandlord may expense or be required to expend by reason of Subtenant’s
default (beyond any applicable notice on cure period), including any damages or
deficiency in reletting the Premises, in whole or in part, whether such damages
shall accrue before or after summary proceedings or other re-entry by
Sublandlord. If Sublandlord uses all or any portion of the Security posted
herein, Subtenant shall within ten (10) business days after demand for same,
redeposit an amount sufficient to restore the Security to the full amount
required herein. If Subtenant shall fully and faithfully comply with all the
terms, covenants and conditions of this Sublease on Subtenant’s part to be
performed or observed, the Security, or any unapplied balance thereof, shall be
returned to Subtenant within thirty (30) days after the time fixed as the
expiration of the term and after the removal of Subtenant and surrender of
possession of the Premises to Sublandlord. Notwithstanding anything herein to
the contrary and subject at all time to Subtenant’s compliance with the terms
and conditions of this Sublease, the parties acknowledge their intention to
apply the applicable portion of the Security to Subtenant’s Rent obligation for
the final two (2) months of the Term of this Sublease (November and December,
2008). Notwithstanding any of the foregoing, Sublandlord shall only permitted to
apply the Security (or any portion thereof) following a default by Subtenant
hereunder which is not cured prior to the expiration of any applicable notice or
cure period.

 

- 11 -



--------------------------------------------------------------------------------

16. SUBLANDLORD’S RIGHT TO REMEDY SUBTENANT DEFAULTS. Sublandlord shall have the
right, but shall not be obligated, to correct or remedy any default (which
continues beyond any applicable notice or cure period) on the part of Subtenant
under any provision of the Sublease or the Prime Lease (to the extent applicable
to the Subtenant under the terms hereof) in respect of the Premises. Subtenant
agrees that in the event Sublandlord shall correct or remedy any such default
after the cure period thereof, Subtenant shall pay to Sublandlord the reasonable
cost thereof, including reasonable expenses and attorney’s fees, upon written
demand thereof. Subtenant shall have the right, but shall not be obligated, to
correct or remedy any default after any applicable cure period thereof on the
part of Sublandlord under this Sublease or under the Prime Lease, and
Sublandlord agrees that in such event, Sublandlord shall pay to Subtenant the
reasonable cost thereof including reasonable expenses and attorney’s fees upon
written demand.

17. BROKER. Except for CB Richard Elhs, Inc. and NAI Hunneman, each party
warrants and represents to the other that such representing party has dealt with
no other broker in connection with the consummation of this Sublease and, in the
event of any brokerage claims against either predicated upon prior dealings with
the other, such party agrees to defend the same and indemnify the party not
misrepresenting this statement against any such claim. Sublandlord shall pay CB
Richard Ellis, Inc. a commission pursuant to the terms of a separate agreement.
Pursuant to Sections 4 and 6 of this Sublease, Sublandlord shall pay to NAI
Hunneman a commission pursuant to the terms of a separate agreement. Subtenant
shall indemnify and hold Sublandlord harmless from and against any and all
obligation or failure to pay any additional commission due to NAI Hunneman other
than the NAI Hunneman Commission.

18. BINDING EFFECT; ENTIRE AGREEMENT. This Sublease shall be binding on
Subtenant and its heirs and executors, and on the respective legal
representatives, successors and assigns of all the parties. This Sublease
contains the entire agreement of the parties with respect to the subject matter
herein and may not be modified except by instrument in writing which is signed
by both parties.

20. RULES AND REGULATIONS. Subtenant shall comply with the Rules and Regulations
for the Premises, as issued from time to time by Prime Landlord in accordance
with Section 18.7 of the Prime Lease.

21. SUBLANDLORD REPRESENTATIONS. Sublandlord represents to Subtenant that, to
the best of Sublandlord’s knowledge, (i) the Building complies with M.G.L. c
21E, (ii) the Building and the Land are free from asbestos and other hazardous
environmental materials and (iii) there are no current indoor air quality issues
with respect to the Building. Sublandlord agrees to indemnify and hold Subtenant
harmless against any loss, cost or expensive incurred by Subtenant as a result
of the inaccuracy of the foregoing representations.

IN WITNESS WHEREOF, duly authorized representatives of the parties hereto have
Executed this Sublease as of the day and year first above written.

 

- 12 -



--------------------------------------------------------------------------------

GLOBAL 360, INC.     AVICI SYSTEMS, INC. SUBLANDLORD     SUBTENANT BY:  

/s/ Patricia McArdle

    BY:  

/s/ William J. Stuart

NAME:   Patricia McArdle     NAME:   William J. Stuart TITLE:   VP and General
Counsel     TITLE:   Chief Financial Officer

 

- 13 -